Citation Nr: 0100838	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-16 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUES

Entitlement to a higher rating for bilateral hearing loss, 
initially assigned a zero percent evaluation, effective from 
July 1998.

Entitlement to a compensable evaluation based on multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 (2000).



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1986 to 
February 1993.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1998 RO rating decision that granted service 
connection for bilateral hearing loss and assigned a 
zero percent evaluation for this condition, effective from 
July 1998; and that denied a compensable evaluation based on 
multiple noncompensable service-connected disabilities under 
the provisions of 38 C.F.R. § 3.324.  This latter issue will 
be addressed in the remand section of this decision.

The report of the veteran's ear examination in August 1998 
shows the impression of sensory neural hearing loss, 
bilaterally, associated tinnitus.  This evidence essentially 
constitutes a claim for service connection for tinnitus.  
This claim has not been adjudicated by the RO and will not be 
addressed by the Board.  This matter is referred to the RO 
for appropriate action.


FINDING OF FACT

The veteran on VA audiometric evaluation in July 1998 had an 
average pure tone threshold (at 1,000, 2,000, 3,000, and 
4,000 Hertz) of 34 decibels in the right ear with  a 
90 percent speech recognition ability that equates to 
auditory level II, and an average pure tone decibel threshold 
of 54 (at the same frequencies) in the left ear with a 
90 percent speech recognition ability that equates to 
auditory level II; these findings support a zero percent 
evaluation for the bilateral hearing loss.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss at any time since July 1998 have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.85, 4.87, 
Code 6100, Tables VI and VII (effective prior to June 10, 
1999); 4.85 and 4.86, Code 6100, Tables VI and VII (effective 
as of June 10, 1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from September 1986 to 
February 1993.

The report of the veteran's VA ear examination in August 1998 
shows the impression of sensory neural hearing loss, 
bilaterally, moderately severe, associated tinnitus.

The veteran underwent VA audiometric evaluation in August 
1998.  On this authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
30
40
40
LEFT

25
60
65
65

Speech audiometry revealed speech recognition ability of 
90 percent in the right ear and of 90 percent in the left 
ear.  The diagnosis was bilateral sensorineural hearing loss, 
worse to the left ear.

The veteran underwent VA audiological evaluation at a VA 
medical facility in March 1999.  It was noted that he was a 
candidate for hearing aid use.


B.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for a higher rating for 
the bilateral hearing loss.  There is no identified evidence 
not accounted for and an examination has been performed with 
regard to the veteran's claim for a higher rating for the 
hearing loss.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of this claim.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(to be codified at 38 U.S.C.A. § 5103).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

Assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 U.S.C.A. 
§ 1160(a); 38 C.F.R. §§ 4.85, 487, Code 6100 to 6110, 
effective prior to June 10, 1999.

The criteria for the evaluation of diseases of the ear and 
other sense organs were revised, effective June 10, 1999.  64 
Fed. Reg. 25202-25210 (May 11, 1999).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that is to the advantage of the veteran should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. 
§§ 4.85, Code 6100, 4.86, effective June 10, 1999.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a),(b), effective as 
of June 10, 1999.

The veteran on VA audiometric evaluation in July 1998 had an 
average puretone threshold (at 1,000, 2,000, 3,000, and 4,000 
Hertz) of 34 decibels in the right ear with a 90 percent 
speech recognition ability that equates to auditory level II 
under Table VI in 38 C.F.R. §§ 4.87 and 4.86, effective prior 
to and as of June 10, 1999, respectively.  The left ear 
average pure tone decibel threshold was 54 (at the same 
frequencies) in the left ear with a 90 percent speech 
recognition ability that equates to auditory level II under 
Table VI.  Auditory levels of II for each ear combine to 
establish entitlement to a zero percent rating for bilateral 
hearing loss under Table VII in 38 C.F.R. §§ 4.87 and 4.86, 
effective prior to and as of June 10, 1999, respectively.  

The evaluations derived from the rating schedule are intended 
to make proper allowance for improvement by hearing aids.  
Examinations to determine this improvement is therefore 
unnecessary.

After consideration of all the evidence, including the 
veteran's statements regarding the severity of his bilateral 
hearing loss, the Board finds that the preponderance of it is 
against the claim for a compensable rating for bilateral 
hearing loss at any time since July 1998, and the claim for a 
higher rating for this condition is denied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Since the preponderance of the evidence is against the claim 
for a higher rating for bilateral hearing loss, the benefit 
of the doubt doctrine is not for application with regard to 
this matter.  VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (to be codified as amended at 38 C.F.R. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

A higher rating for bilateral hearing loss, initially 
assigned a zero percent evaluation, effective from July 1998, 
is denied.


REMAND

The November 1998 RO rating decision denied a compensable 
evaluation based on multiple noncompensable service-connected 
disabilities under the provisions of 38 C.F.R. § 3.324.  The 
veteran's notice of disagreement received in March 1999 
indicates that the hearing loss produces industrial 
impairment and constitutes a notice of disagreement with the 
denial of a compensable evaluation based on multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.  38 C.F.R. § 20.201 (2000).  
A review of the record indicates that this issue has not been 
made the subject of a statement of the case, and it should 
be.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  The Board may not address 
this issue until the veteran has been sent a statement of the 
case.  38 C.F.R. § 20.200 (2000); Smallwood v. Brown, 10 Vet. 
App. 93 (1997).

In view of the above, the case is REMANDED to the RO for the 
following action:

The RO should send the veteran a 
statement of the case on the issue of 
entitlement to a compensable evaluation 
based on multiple noncompensable service-
connected disabilities under the 
provisions of 38 C.F.R. § 3.324.  He 
should be advised to submit a VA Form 9 
with regard to this matter within 60 days 
in order to perfect his appeal and to 
obtain appellate review of this matter.  
Thereafter, the file should be returned 
to the Board.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 


